Citation Nr: 1234611	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  08-26 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation for a higher level of aid and attendance under the provisions of 38 U.S.C.A. § 1151 due to medical treatment at VAMC Miami in July and August 1999.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the RO which denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in July 2010.  In December 2010, the Board remanded the claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that the current evidence of record is insufficient to adjudicate the Veteran's claim, and that additional development must be undertaken prior to appellate review.  

The Veteran contends that he suffered additional disability to his existing quadriplegia due to VA treatment in 1999, after medical personnel attempted to reposition him using his halo head frame.  The Veteran asserted that he had some use of his upper extremities prior to his hospitalization in July 1999, and that he has had no use of his upper extremities and requires assistance from others for daily routine care since that incident.  

Concerning the Veteran's contentions, the Board notes that while the evidence of record indicated that he had some use of his upper extremities prior to his VA hospitalization in July 1999, the extent of his use and the degree of disability is not entirely clear.  That is, while VA treatment records in March 1999 indicated that he had good shoulder control, wrist extension and supination, and elbow flexion, and could dress his upper body, the records also indicated that he had worsening spasticity and frequent urinary tract infections since January 1999, and increased difficulty with transfers because of the spasticity.  When seen in May 1999, he had sensation above nipple line and spotty sensation below, fairly good muscle strength in his shoulder and above, but spotty in the forearms, and little hand movement.  This latter finding, and the fact that his disability was described as tetraplegia showed at least some degree of finger dysfunction prior to his surgery.  That the Veteran was hospitalized for cervical laminectomy and fusion of the spinal cord and syringeal subarachnoid shunt in July 1999, would seem to suggest that his cervical spine disability was not stable.  Additionally, VA treatment records in March and May 2000, indicated that the Veteran was able to feed himself very well, and bath his upper extremities with setup assistance.  

As indicated above, the Board remanded the appeal in December 2010, to obtain all of the Veteran's treatment records and for a medical opinion as to whether he suffered additional disability to his existing paraplegia during his VA hospitalization in 1999.  Although the AMC associated nearly two volumes (claim files) of VA treatment records, there were significant gaps in the records obtained.  Specifically, while the AMC obtained treatment records from March to May 2000, there were no records from that date until February 2005.  Additionally, it appears that not all of the VA inpatient records for his hospitalization from July 1999 to March 2000 were associated with the claims file.  That is, while the evidentiary record includes records from his initial admission in July through August 1999, a November 10, 1999 neurosurgery note, and from January through March 2000, there were no treatment records from September through December 1999.  As the question to be resolved in this matter hinges on whether there was additional disability because of VA treatment in July/August 1999, any records more proximate to that time are pertinent to the claim and must be obtained.  

Additionally, while the AMC attempted to obtain a VA medical opinion on two occasions, neither report provided sufficient information or analysis to adjudicate the Veteran's claim.  The first was incomplete and in the second the provider considered herself unqualified, suggesting instead the question be referred to a spinal cord injury specialist.  In this regard, VA has an obligation to make as many attempts as necessary to obtain a definitive opinion, or a statement to the effect that it was not medically feasible to answer the question posed.  As such, the Board finds that further development is necessary.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, the Board notes that subsequent to the promulgation of the most recent supplemental statement of the case (SSOC) in June 2012, the Veteran submitted additional evidence in the form of a statement from a former VA physical therapist who had knowledge of the Veteran's treatment in 1999.  This evidence was not reviewed by the RO (or AMC), nor did the Veteran waive RO consideration of this evidence.  Therefore, on remand, the AMC should consider the additional evidence prior to appellate review.  38 C.F.R. § 20.1304(c) (2011).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is REMANDED for the following action:  

1.  Appropriate steps should be undertaken to obtain all of the Veteran's VA inpatient records from July 1999 to March 2000, not already of record, and any additional VA treatment records from May 2000 to February 2005.  As to the latter records, the evidence indicates that the Veteran may have been receiving VA home healthcare services.  If those records are not maintained by VA, the AMC should take steps to obtain these records from the appropriate agency where they may be stored, and associate them with the claims folder.  If any records cannot be obtained, a notation to that effect should be inserted in the file.  

2.  After the above development has been completed, the claims file should be forwarded to a VA neurosurgeon for review and an opinion as to whether the Veteran has additional disability due to VA treatment in July/August 1999, and whether any identified additional disability resulted in the need for a higher level of aid and attendance than existed prior to the surgeries.  If the examiner deems it to be necessary, the Veteran should undergo a VA examination and/or appropriate diagnostic testing.  The claims folder should be made available to the physician for review, and a notation to the effect that this record review took place should be included in the report.  The physician should render an opinion as to whether it is at least as likely as not that the Veteran has additional disability due to VA treatment in July/August 1999, and, if so, a description of that disability should be provided as well as whether the additional disability resulted in the need for a higher level of aid and attendance than was present prior to the surgeries.  It would be helpful if the examiner included a discussion of the natural progression of the effects of the Veteran's disability over time.  

A fully articulated medical rationale for the opinion expressed must be set forth in the examination report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required as would permit him or her to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion), or state whether the inability to provide the opinion is based on the limits of medical knowledge.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

